Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see remarks page 11-13, filed 12/16/2020, with respect to the rejection(s) of claims 1-26, 28, 29 and 35 under 35 U.S.C. Section 102 as allegedly anticipated by Trotta et al. (US 2016/0204784 A1), claim 27 under 35 U.S.C. Section 103 as allegedly rendered obvious by Trotta in view of by Dehlink et al. (US 2016/0077196 A1), claims 30-34 under 35 U.S.C. Section 103 as allegedly rendered obvious by Trotta in view of Dykema (US 6,091,343 A) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 11-12, filed 12/16/2020 regarding independent claim 1, 11 and 21 that “Trotta discloses a master device and one or more slave devices. An oscillator in the master device is driven by a VCO signal. Oscillators in the slave devices are driving by a signal which is based on the output of the master oscillator. The Examiner appears to contend that both the master and slave oscillators have frequencies which are thus set based on the same VCO signal. Alternatively, the Examiner contends the PLL circuit 116 is the second oscillator.
Neither the slave devices nor the PLL circuit 116 of Trotta generate a self-test signal of the system of Trotta. The only “test” signals in Trotta are test tones, and there is no indication the test tones are generated using an oscillator controlled using the VCO signal. In addition, claim 1 has been amended to clarify that the first coarse tuning signal is used to set the 
Examiner Response:
Applicant’s arguments, see page 11-12 (stated above), filed 12/16/2020, with respect to the rejection(s) of independent claim(s) 1, 11 and 21 have been fully considered and are not persuasive. Applicant argues that neither the slave devices nor the PLL circuit 116 of Trotta generate a self-test signal of the system of Trotta. The only “test” signals in Trotta are test tones, and there is no indication the test tones are generated using an oscillator controlled using the VCO signal. Trotta teaches, “Each front end 102 and 104 also generates a VCO-derived output signal (a local oscillator signal) having a frequency that can be modified by a VCO control signal (Paragraph [0019] Line 1-3) and Trotta teaches “In each front end 102 and 104, the VCO 108 also generates a VCO output signal having a frequency that can be modified by a VCO control signal (Paragraph [0023]). VCO 108 also generates a VCO output signal and VCO 108 is an oscillator. An output signal with an expected frequency of 60 GHz) as the test signal is generated from the VCO controlled signal. Therefore applicant’s argument that neither the slave devices nor the PLL circuit 116 of Trotta generate a self-test signal of the system of Trotta is not persuasive. Applicant’s argument regarding the limitation, “the first coarse tuning signal is used to set the oscillating frequency of both the local oscillator and the second oscillator” is not 

Applicant’s Argument:
Applicant argues on page 12, filed 12/16/2020 regarding independent claim 9 and 19 that “The Examiner appears to contend the error signal in the PLL of Trotta is the test signal. The components of the PLL of Trotta, however, are not arranged as recited in the claims. The Examiner appears to identify element 110C as the loop divider, element 124 as the oscillator and PLL detector 224 as the comparator. Element 110C is not coupled between element 124 and element 224. The Examiner does not rely on the other cited references. Thus, Trotta does not anticipate independent claim 9, or render claim 9 obvious when considered in combination 
Examiner Response:
Applicant’s arguments, see page 12 (stated above), filed 12/16/2020, with respect to the rejection(s) of independent claim(s) 9 and 19 have been fully considered and are not persuasive. Figure 2A of Trotta shows that the comparator 224 as it detects the error by comparing the values and VCO 124 as the output oscillator and frequency divider 110C as the loop divider. Figure 2A shows that the loop divider 110C is between the output oscillator [124] and the input comparator [224]. Signal from the 110C goes to the ADC 110A. ADC is coupled between the output oscillator 124 and the comparator 224 and loop divider 110C is coupled with the ADC 110A. Therefore loop divider is also coupled between the output oscillator and comparator [224]. Therefore applicant’s argument regarding independent claims 9 and 19 is not persuasive. Therefore the rejection of claims 9 and 19 is maintained. See the rejection set forth below.

Applicant’s Argument:
Applicant argues on page 13, filed on 12/16/2020, regarding independent claim 31 that, “The Examiner appears to rely on the data flag of Dykema. The conditions under which the data flag of Dykema is set appear to be different from the conditions under which the recited test flag signal is set. Dykema does not appear to set the data flag based on a self-test oscillation signal generated by self-test signal generation circuitry. The Examiner provides no reasoned basis for why the required further modifications would have been obvious.

Examiner Response:
Applicant’s arguments, see page 13 (stated above), filed on 12/16/2020, with respect to the rejection(s) of independent claim(s) 31 have been fully considered and are not persuasive. Applicant’s argument that, “Dykema does not appear to set the data flag based on a self-test oscillation signal generated by self-test signal generation circuitry” is not persuasive. Claim recites, “a test flag generator which, in operation, generates a test flag signal when: both the local oscillation signal and the self-test oscillation signal oscillate at expected frequencies; or the self-test oscillation signal is locked in frequency with the local oscillation signal”. Claim can be interpreted as “a test flag generator which, in operation, generates a test flag signal when: both the local oscillation signal and the self-test oscillation signal oscillate at expected frequencies” or “a test flag generator which, in operation, generates a test flag signal when: the self-test oscillation signal is locked in frequency with the local oscillation signal”. Dykema teaches, “If controller 110 determines in step 335 that it has generated a reference signal corresponding to each frequency stored in the frequency table, it checks in step 345 whether the data flag has been set”. A flag signal is set when the reference signal is generated with a specific frequency. Signal is generated corresponding to the frequency table and data flag is set depending on the frequency. Therefore applicant’s argument that Dykema does not teach the limitation is not persuasive. Therefore the rejection of claim 31 is maintained. See the rejection set forth below.
If applicant believes that the limitation met by the reference is still unclear and applicant has specific argument for any specific claim language, applicant may call to discuss the issues and also for expedite prosecution.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-26, 28-29 and 35 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Trotta et al. (Hereinafter “Trotta”) in the US Patent Application Publication Number US 20160204784 A1.

Regarding claim 1, Trotta teaches a method (a system and method for synchronizing multiple oscillators using reduced frequency signaling; Paragraph [0001] Line 3-4;  FIG. 1 shows an embodiment RF transceiver system; Paragraph [0016] Line 1), comprising:
generating a local oscillator signal (VCO derived output signal) of a radio-frequency receiver [Figure 1] using a first oscillator [108] (a VCO 108 or other Variable Frequency Oscillator (VFO) as the front end's LO; Paragraph [0016] Line 8-9; Each front end 102 and 104 also generates a VCO-derived output signal (a local oscillator signal) having a frequency that can be modified by a VCO control signal; Paragraph [0019] Line 1-3), 
the local oscillator signal having a first oscillation frequency that is set using a first coarse tuning signal (The VCO control signal of the master front end 102 is provided by a master PLL circuit 116. The master PLL circuit 116 receives the master VCO reference signal and tunes the master front end's VCO by generating the VCO control signal in accordance with the output of a reference oscillator 124; Paragraph [0020] Line 1-6; Figure 1; In each front end 102 and 104, the VCO 108 also generates a VCO output signal having a frequency that can be modified by a VCO control signal in accordance with the VCO' s tuning characteristic; Paragraph [0023] Line 1-4; Figure 2; VCO control signal as the first coarse tuning signal in accordance with the VCO' s tuning characteristic sets or modify the frequency of the VCO output signal as the local oscillator signal); 
applying frequency division to the local oscillator signal of a radio frequency receiver, producing a frequency divided signal (The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal; Paragraph [0019] Line 3-7; Figure 1; The resulting VCO output signal is amplified by transmit amplifier 240 and transmitted by antenna 252. The output signal of the VCO 108 is also fed to a frequency divider 110A, where the VCO output signal is scaled down in frequency by a first constant and is provided as a respective VCO-derived output of each front end 102 and 104; Paragraph [0023] Line 6-11; Figure 2); and
generating a self-test signal of the radio-frequency receiver (an output signal with an expected frequency of 60 GHz), wherein the generating of the self-test signal of the radio-frequency receiver includes generating a second oscillating signal using a second oscillator having a second oscillation frequency that is set using the first coarse tuning signal (The Paragraph [0024] Line 1-16), and includes one or more of:
generating the self-test signal based on the frequency-divided signal (The VCO-derived output of the master front end 102 is then down-scaled again by a second constant in frequency divider 110B to produce a second down-scaled signal that is related to the frequency of the master front end's VCO and that is used as the master VCO reference signal. In an embodiment, this master VCO reference signal has a frequency of approximately 30 MHz; Paragraph [0024] Line 1-7); and 
monitoring generation of the self-test signal using the frequency-divided signal (The master VCO reference signal tracks the frequency and modulation of the FMCW-modulated VCO output signal of the master front end 102; Paragraph [0025] Line 1-3).

Regarding claim 2, Trotta teaches a method, comprising: 
generating said local oscillator signal using a first oscillator [108] (108 in Master Front End 102) (Each of the front ends 102 and 104 is an RF transceiver that uses a VCO 108 or other Variable Frequency Oscillator (VFO) as the front end's LO; Paragraph [0016] Line 6-9; The front ends 102 and 104 coordinate their VCO modulation in a master-slave relationship using a master VCO reference signal that has a relatively low frequency (e.g., below 1 GHz). One front end 102 is a master front end that is included in a control circuit for a first transmit/receive channel; Paragraph [0016] Line 9-14), wherein the generating the self test includes generating a second oscillating signal using a second oscillator [108] (108 in Slave Front End 104) (Each of the front ends 102 and 104 is an RF transceiver that uses a VCO 108 or other Variable Frequency Oscillator (VFO) as the front end's LO; Paragraph [0016] Line 6-9; The front ends 102 and 104 coordinate their VCO modulation in a master-slave relationship using a master VCO reference signal that has a relatively low frequency (e.g., below 1 GHz). The other front end 104 is a slave front end that is included in a control circuit for a second transmit/receive channel; Paragraph [0016] Line 9-17), and the generating the second oscillating signal includes one or more of:
controlling the second oscillator based on the frequency-divided signal (The VCO-derived output of the master front end 102 is then down-scaled again by a second constant in frequency divider 110B to produce a second down-scaled signal that is related to the frequency of the master front end's VCO and that is used as the master VCO reference signal. In an embodiment, this master VCO reference signal has a frequency of approximately 30 MHz; Paragraph [0024] Line 1-7); and monitoring the generation of the second oscillating signal using the frequency-divided signal (The master VCO reference signal tracks the frequency and Paragraph [0025] Line 1-3).

Regarding claim 3, Trotta teaches a method, comprising: 
setting frequencies of said first oscillator and said second oscillator based on a common coarse tuning signal (The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal. The master VCO reference signal tracks the frequency and modulation of the VCO output signal of the master front end 102, but the master VCO reference signal is also used as a reference for a slave PLL circuit 112; Paragraph [0019] Line 3-11); and
fine-tuning the frequencies of said first oscillator and said second oscillator based on respective fine tuning signals (The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal. The master VCO reference signal tracks the frequency and modulation of the VCO output signal of the master front end 102, but the master VCO reference signal is also used as a reference for a slave PLL circuit 112. When the slave PLL circuit 112 is in phase lock, it tunes the frequency of the slave front end's VCO in accordance with the VCO-derived output signal of the master front end 102; Paragraph [0019] Line 3-11 & 14-17).

Regarding claim 4, Trotta teaches a method, wherein 
one or more of the respective fine tuning signals is produced using a digital-to-analog converter [222] in Figure 2A (In the embodiment of FIG. 2A, the master PLL circuit 116 is a software PLL that digitally samples the master VCO-derived signal and digitally tunes the master VCO control signal. The resolution of the digital tuning is improved by using multiple parallel Digital-to-Analog-Converters (DACs) 222. In other embodiments, a single DAC is used; Paragraph [0026] Line 1-5). 

Regarding claim 5, Trotta teaches a method, comprising: 
selectively tuning a frequency of said second oscillator, producing chirp modulation of said self-test signal (In each front end 102 and 104, the VCO 108 also generates a VCO output signal having a frequency that can be modified by a VCO control signal in accordance with the VCO' s tuning characteristic. The VCO output signal can be modulated by modulating the VCO control signal to produce an FMCW. The resulting VCO output signal is amplified by transmit amplifier 240 and transmitted by antenna 252. The output signal of the VCO 108 is also fed to a frequency divider 110A, where the VCO output signal is scaled down in frequency by a first constant and is provided as a respective VCO-derived output of each front end 102 and 104; Paragraph [0023] Line 1-11; the output signal is a chirp modulated signal as it amplifies and then again scaled down).

Regarding claim 6, Trotta teaches a method, comprising: 
applying frequency division to said local oscillator signal (TX/LO) and said second oscillating signal to produce respective frequency-divided oscillating signals (As a first example, the master VCO may generate an output signal with an expected frequency of 60 GHz, Paragraph [0024] Line 1-11); and
monitoring a frequency of said second oscillating signal (The master VCO reference signal tracks the frequency and modulation of the FMCW-modulated VCO output signal of the master front end 102; Paragraph [0025] Line 1-3), 
the monitoring including comparing said respective frequency-divided oscillating signals (In other embodiments, the PLL detector 224 calculates the error signal by comparing the VCO-derived signal that is output from ADC 120A with an output of the reference oscillator 124 that has been band-pass filtered and digitized by an ADC. In still other embodiments, the reference oscillator provides a digital output to the PLL detector; Paragraph [0029] Line 9-15).

Regarding claim 7, Trotta teaches a method, comprising: 
generating the self-test signal using a phase-locked loop (PLL) circuit [116] in Figure 2A having an output oscillator [124], an input comparator [224] and a loop divider [110C] (FIG. 2A shows an embodiment using a master PLL circuit that includes a frequency divider circuit 110C; Paragraph [0021] Line 3-5) between said output oscillator and said input comparator [224]; and
supplying to said input comparator [224] (PLL detector 224 as the comparator) of the PLL circuit [116] said frequency-divided signal (The PLL detector 224 outputs an error signal that is either a phase difference or a frequency difference between the VCO-derived signal Paragraph [0024] Line 4-13; In FIG. 2A, in the master PLL circuit 116, the master VCO reference signal is scaled down in frequency again by a third constant in frequency divider 110C and then the output is passed to a Band-Pass Filter (BPF) 218 and then to an ADC 120A. In the embodiment of FIG. 2A, a reference oscillator 124 provides an oscillating reference signal that is used as a reference clock for the ADC 120A. The reference oscillator 124 may include a crystal oscillator or any other stable electronic oscillator; Paragraph [0027] Line 1-9). 

Regarding claim 8, Trotta teaches a method, comprising: 
delaying the frequency-divided signal provided to said input comparator of the PLL circuit [116] (The system additionally includes a respective slave PLL circuit coupled to at least one slave satellite and configured to control an output frequency of the slave VCO in accordance with a phase-delayed master VCO reference signal; Paragraph [0006] Line 9-12).

Regarding claim 9, Trotta teaches a method (a system and method for synchronizing multiple oscillators using reduced frequency signaling; Paragraph [0001] Line 3-4;  FIG. 1 shows an embodiment RF transceiver system; Paragraph [0016] Line 1), comprising: 
applying frequency division to a local oscillator signal of a radio-frequency receiver, producing a frequency-divided signal (a VCO 108 or other Variable Frequency Oscillator Paragraph [0016] Line 8-9; Each front end 102 and 104 also generates a VCO-derived output signal (a local oscillator signal) having a frequency that can be modified by a VCO control signal; Paragraph [0019] Line 1-3; The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal; Paragraph [0019] Line 3-7; Figure 1; The resulting VCO output signal is amplified by transmit amplifier 240 and transmitted by antenna 252. The output signal of the VCO 108 is also fed to a frequency divider 110A, where the VCO output signal is scaled down in frequency by a first constant and is provided as a respective VCO-derived output of each front end 102 and 104; Paragraph [0023] Line 6-11; Figure 2): and
generating a self-test signal of the radio-frequency receiver using a phase-locked loop (PLL) circuit [116] having an output oscillator [124], an input comparator and a loop divider [110C] between the output oscillator [124] and the input comparator [224] (FIG. 2A shows an embodiment using a master PLL circuit that includes a frequency divider circuit 110C; Paragraph [0021] Line 3-5), the generating of the self-test signal of the radio-frequency receiver including one or more of:
generating the self-test signal based on the frequency-divided signal (The PLL detector 224 outputs an error signal that is either a phase difference or a frequency difference between the VCO-derived signal and the oscillating reference signal. In the embodiment of FIG. 2A, the PLL calculates this error signal using the reference-clocked output of the ADC 120A. In other embodiments, the PLL detector 224 calculates the error signal by comparing the VCO-derived signal that is output from ADC 120A with an output of the reference oscillator 124 that Paragraph [0024] Line 4-13; In FIG. 2A, in the master PLL circuit 116, the master VCO reference signal is scaled down in frequency again by a third constant in frequency divider 110C and then the output is passed to a Band-Pass Filter (BPF) 218 and then to an ADC 120A. In the embodiment of FIG. 2A, a reference oscillator 124 provides an oscillating reference signal that is used as a reference clock for the ADC 120A. The reference oscillator 124 may include a crystal oscillator or any other stable electronic oscillator; Paragraph [0027] Line 1-9); and
monitoring generation of the self-test signal using the frequency-divided signal (The master VCO reference signal tracks the frequency and modulation of the FMCW-modulated VCO output signal of the master front end 102; Paragraph [0025] Line 1-3);
supplying the frequency-divided signal to the input comparator [224] of the PLL circuit (The PLL detector 224 outputs an error signal that is either a phase difference or a frequency difference between the VCO-derived signal and the oscillating reference signal. In the embodiment of FIG. 2A, the PLL calculates this error signal using the reference-clocked output of the ADC 120A. In other embodiments, the PLL detector 224 calculates the error signal by comparing the VCO-derived signal that is output from ADC 120A with an output of the reference oscillator 124 that has been band-pass filtered and digitized by an ADC; Paragraph [0024] Line 4-13); and
selectively varying a division factor of said loop divider, varying a frequency of said self-test signal (As a first example, the master VCO may generate an output signal with an expected frequency of 60 GHz, which may then be frequency down-scaled in frequency divider 110A by a factor of 32 and then down-scaled again in frequency divider 110B by a factor of 64. As another example, the master VCO may generate an output signal with an expected frequency Paragraph [0024] Line 7-16). 

Regarding claim 10, Trotta teaches a method, comprising:
mixing the local oscillator signal with a received signal received by the radio-frequency receiver (FIG. 2B shows an embodiment using a master PLL circuit that includes a frequency mixer 217 for down-mixing. Although the embodiments of FIG. 2 are described in terms of an FMCW application, one of ordinary skill in the art would recognize that other applications may also be implemented using the embodiments of FIG. 2; Paragraph [0021] Line 5-10).

Regarding claim 11, Trotta teaches a circuit (a system and method for synchronizing multiple oscillators using reduced frequency signaling; Paragraph [0001] Line 3-4;  FIG. 1 shows an embodiment RF transceiver system; Paragraph [0016] Line 1), comprising:
a first oscillator [108] in Master Front End 102, which, in operation, generates a first oscillation signal having a first oscillation frequency (a VCO 108 or other Variable Frequency Oscillator (VFO) as the front end's LO; Paragraph [0016] Line 8-9; Each front end 102 and 104 also generates a VCO-derived output signal (a local oscillator signal) having a frequency that can be modified by a VCO control signal; Paragraph [0019] Line 1-3),  that is set using a first coarse tuning signal (The VCO control signal of the master front end 102 is provided by a master PLL circuit 116. The master PLL circuit 116 receives the master VCO Paragraph [0020] Line 1-6; Figure 1; In each front end 102 and 104, the VCO 108 also generates a VCO output signal having a frequency that can be modified by a VCO control signal in accordance with the VCO' s tuning characteristic; Paragraph [0023] Line 1-4; Figure 2); and
self-test signal generation circuitry [116] [110] that includes a second oscillator [108] in Slave Front End 104 to generate a second oscillation signal having a second oscillation frequency that is set using the first coarse tuning signal (The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal; Paragraph [0019] Line 3-7; Figure 1; The resulting VCO output signal is amplified by transmit amplifier 240 and transmitted by antenna 252. The output signal of the VCO 108 is also fed to a frequency divider 110A, where the VCO output signal is scaled down in frequency by a first constant and is provided as a respective VCO-derived output of each front end 102 and 104; Paragraph [0023] Line 6-11; Figure 2), 
wherein the self-test signal generation circuitry, which, in operation, generates a receiver self-test signal, the generating of the receiver self-test signal including one or more of:
generating the self-test signal based on the first frequency-divided signal (The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal; Paragraph [0019] Line 3-7; Figure 1); and
monitoring generation of the self-test signal using the first frequency-divided signal (The master VCO reference signal tracks the frequency and modulation of the FMCW-modulated VCO output signal of the master front end 102; Paragraph [0025] Line 1-3).

Regarding claim 12, Trotta teaches a circuit, comprising:
the generating the second oscillation signal includes one or more of:
controlling the second oscillator [108] based on the first frequency-divided signal
(The VCO-derived output of the master front end 102 is then down-scaled again by a second constant in frequency divider 110B to produce a second down-scaled signal that is related to the frequency of the master front end's VCO and that is used as the master VCO reference signal. In an embodiment, this master VCO reference signal has a frequency of approximately 30 MHz; Paragraph [0024] Line 1-7); and
monitoring the generation of the second oscillating signal using the first frequency-divided signal (The master VCO reference signal tracks the frequency and modulation of the FMCW-modulated VCO output signal of the master front end 102; Paragraph [0025] Line 1-3).

Regarding claim 13, Trotta teaches a circuit, wherein:
the first oscillation frequency is set based on the first coarse tuning signal and a first fine-tuning signal (Each front end 102 and 104 also generates a VCO-derived output signal (a local oscillator signal) having a frequency that can be modified by a VCO control signal; Paragraph [0019] Line 1-3; The VCO control signal of the master front end 102 is provided by a master PLL circuit 116. The master PLL circuit 116 receives the master VCO reference signal and tunes the master front end's VCO by generating the VCO control signal in accordance with the output of a reference oscillator 124; Paragraph [0020] Line 1-6; Figure 1); and 
the second oscillation frequency is set based on the first coarse tuning signal and a second fine-tuning signal (The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal; Paragraph [0019] Line 3-7; Figure 1; The resulting VCO output signal is amplified by transmit amplifier 240 and transmitted by antenna 252. The output signal of the VCO 108 is also fed to a frequency divider 110A, where the VCO output signal is scaled down in frequency by a first constant and is provided as a respective VCO-derived output of each front end 102 and 104; Paragraph [0023] Line 6-11; Figure 2).

Regarding claim 14, Trotta teaches a circuit, comprising:
a digital-to-analog converter [222] in Figure 2A, which, in operation, generates one or both of the first fine-tuning signal and the second fine-tuning signal (In the embodiment of FIG. 2A, the master PLL circuit 116 is a software PLL that digitally samples the master VCO-derived signal and digitally tunes the master VCO control signal. The resolution of the digital tuning is improved by using multiple parallel Digital-to-Analog-Converters (DACs) 222. In other embodiments, a single DAC is used; Paragraph [0026] Line 1-5). 
.
Regarding claim 15, Trotta teaches a circuit, 
wherein the self-test signal generation circuitry, in operation, selectively tunes a frequency of the second oscillator [108], producing chirp modulation of the self-test signal (In each front end 102 and 104, the VCO 108 also generates a VCO output signal having a frequency that can be modified by a VCO control signal in accordance with the VCO' s tuning Paragraph [0023] Line 1-11; the output signal is a chirp modulated signal as it amplifies and then again scaled down).

Regarding claim 16, Trotta teaches a circuit, 
wherein the self-test signal generation circuitry includes a second frequency divider [110B], which, in operation frequency divides the second oscillation signal, producing a second frequency-divided signal, and the selftest signal generation circuitry, in operation, monitors the generation of self-test signal (The VCO-derived output of the master front end 102 is then down-scaled again by a second constant in frequency divider 110B to produce a second down-scaled signal that is related to the frequency of the master front end's VCO and that is used as the master VCO reference signal. In an embodiment, this master VCO reference signal has a frequency of approximately 30 MHz. As a first example, the master VCO may generate an output signal with an expected frequency of 60 GHz, which may then be frequency down-scaled in frequency divider 110A by a factor of 32 and then down-scaled again in frequency divider 110B by a factor of 64. As another example, the master VCO may generate an output signal with an expected frequency of 80 GHz, which may then be frequency down-scaled in frequency divider 110A by a factor of 42 and then down-scaled again in frequency divider 110B by a factor of 64; Paragraph [0024] Line 1-11), 
the monitoring including comparing the first frequency-divided signal with the second frequency-divided signal (The PLL detector 224 outputs an error signal that is either a phase difference or a frequency difference between the VCO-derived signal and the oscillating reference signal. In the embodiment of FIG. 2A, the PLL calculates this error signal using the reference-clocked output of the ADC 120A. In other embodiments, the PLL detector 224 calculates the error signal by comparing the VCO-derived signal that is output from ADC 120A with an output of the reference oscillator 124 that has been band-pass filtered and digitized by an ADC; Paragraph [0024] Line 4-13). 

Regarding claim 17, Trotta teaches a circuit, wherein: 
the self-test signal generating circuitry includes a phase-locked loop [116], the phase-locked loop having: an output oscillator [124]; an input comparator [224] and a loop divider [110C] coupled between the output oscillator [124] and the input comparator [224] (FIG. 2A shows an embodiment using a master PLL circuit that includes a frequency divider circuit 110C; Paragraph [0021] Line 3-5; Figure 2A) wherein
the input comparator [224] is coupled to an output of the first frequency divider [110A] (Figure 2A)

Regarding claim 18, Trotta teaches a circuit, comprising:
a delay circuit [Inside the PLL 116] coupled between the output of the first frequency divider [110A] and an input of the input comparator [224] (The system additionally includes a respective slave PLL circuit coupled to at least one slave satellite and Paragraph [0006] Line 9-12).

Regarding claim 19, Trotta teaches a circuit (a system and method for synchronizing multiple oscillators using reduced frequency signaling; Paragraph [0001] Line 3-4;  FIG. 1 shows an embodiment RF transceiver system; Paragraph [0016] Line 1), comprising:
a first frequency divider [110], which, in operation, frequency divides a first oscillation signal generating a first frequency-divided signal (The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal; Paragraph [0019] Line 3-7; Figure 1; The resulting VCO output signal is amplified by transmit amplifier 240 and transmitted by antenna 252. The output signal of the VCO 108 is also fed to a frequency divider 110A, where the VCO output signal is scaled down in frequency by a first constant and is provided as a respective VCO-derived output of each front end 102 and 104; Paragraph [0023] Line 6-11; Figure 2); and
self-test signal generation circuitry that includes a phase-locked loop (PLL) having an output oscillator [124], an input comparator [224] and a loop divider [110C] coupled between the output oscillator [124] and the input comparator [224], wherein the input comparator [224] is coupled to an output of the first frequency divider (The VCO control signal of the master front end 102 is provided by a master PLL circuit 116. The master PLL circuit 116 receives the master VCO reference signal and tunes the master front end's VCO by Paragraph [0020] Line 1-6; Figure 1); and wherein 
the self-test signal generation circuitry, in operation generates a receiver self-test signal the generating of the receiver self-test signal including one or more of:
generating the self-test signal based on the first frequency-divided signal (The VCO-derived output of the master front end 102 is then down-scaled again by a second constant in frequency divider 110B to produce a second down-scaled signal that is related to the frequency of the master front end's VCO and that is used as the master VCO reference signal. In an embodiment, this master VCO reference signal has a frequency of approximately 30 MHz. As a first example, the master VCO may generate an output signal with an expected frequency of 60 GHz, which may then be frequency down-scaled in frequency divider 110A by a factor of 32 and then down-scaled again in frequency divider 110B by a factor of 64. As another example, the master VCO may generate an output signal with an expected frequency of 80 GHz, which may then be frequency down-scaled in frequency divider 110A by a factor of 42 and then down-scaled again in frequency divider 110B by a factor of 64; Paragraph [0024] Line 1-11); and
monitoring generation of the self-test signal using the first frequency-divided signal wherein a division factor of the loop divider is adjustable and, in operation (The PLL detector 224 outputs an error signal that is either a phase difference or a frequency difference between the VCO-derived signal and the oscillating reference signal. In the embodiment of FIG. 2A, the PLL calculates this error signal using the reference-clocked output of the ADC 120A. In other embodiments, the PLL detector 224 calculates the error signal by comparing the VCO-derived signal that is output from ADC 120A with an output of the reference oscillator 124 that has been band-pass filtered and digitized by an ADC; Paragraph [0024] Line 4-13), varying the division factor of the loop divider varies a frequency of the self-test signal (The VCO-derived output of the master front end 102 is then down-scaled again by a second constant in frequency divider 110B to produce a second down-scaled signal that is related to the frequency of the master front end's VCO and that is used as the master VCO reference signal. In an embodiment, this master VCO reference signal has a frequency of approximately 30 MHz. As a first example, the master VCO may generate an output signal with an expected frequency of 60 GHz, which may then be frequency down-scaled in frequency divider 110A by a factor of 32 and then down-scaled again in frequency divider 110B by a factor of 64. As another example, the master VCO may generate an output signal with an expected frequency of 80 GHz, which may then be frequency down-scaled in frequency divider 110A by a factor of 42 and then down-scaled again in frequency divider 110B by a factor of 64; Paragraph [0024] Line 1-11).

Regarding claim 20, Trotta teaches a circuit, comprising:
a mixer [217], which, in operation, mixes the first oscillation signal with a received radio-frequency signal (FIG. 2B shows an embodiment using a master PLL circuit that includes a frequency mixer 217 for down-mixing. Although the embodiments of FIG. 2 are described in terms of an FMCW application, one of ordinary skill in the art would recognize that other applications may also be implemented using the embodiments of FIG. 2; Paragraph [0021] Line 5-10).

Regarding claim 21, Trotta teaches a system (a system and method for synchronizing multiple oscillators using reduced frequency signaling; Paragraph [0001] Line 3-4;  FIG. 1 shows an embodiment RF transceiver system; Paragraph [0016] Line 1), comprising:
a local oscillator (a VCO 108 or other Variable Frequency Oscillator (VFO) as the front end's LO; Paragraph [0016] Line 8-9; Each front end 102 and 104 also generates a VCO-derived output signal (a local oscillator signal) having a frequency that can be modified by a VCO control signal; Paragraph [0019] Line 1-3);
which, in operation, generates a local oscillation signal using a first coarse tuning signal (The VCO control signal of the master front end 102 is provided by a master PLL circuit 116. The master PLL circuit 116 receives the master VCO reference signal and tunes the master front end's VCO by generating the VCO control signal in accordance with the output of a reference oscillator 124; Paragraph [0020] Line 1-6; Figure 1; In each front end 102 and 104, the VCO 108 also generates a VCO output signal having a frequency that can be modified by a VCO control signal in accordance with the VCO' s tuning characteristic; Paragraph [0023] Line 1-4; Figure 2); and
an input node (The node couples with the divider 110A), which, in operation, receives a frequency-divided local oscillation signal (The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal; Paragraph [0019] Line 3-7; Figure 1);
a self-test oscillator [108], which, in operation, generates a self-test oscillation signal, using the first coarse tuning signal and the received frequency-divided local oscillation signal (The VCO-derived output of the master front end 102 is then down-scaled again by a second constant in frequency divider 110B to produce a second down-scaled signal that is related to the frequency of the master front end's VCO and that is used as the master VCO reference signal. In an embodiment, this master VCO reference signal has a frequency of approximately 30 Paragraph [0024] Line 1-11),;
a divider [110], which, in operation, divides the self-test oscillation signal [108]; and a test-signal output node, which, in operation, outputs a receiver self-test signal based on the self-test oscillation signal (As a first example, the master VCO may generate an output signal with an expected frequency of 60 GHz, which may then be frequency down-scaled in frequency divider 110A by a factor of 32 and then down-scaled again in frequency divider 110B by a factor of 64. As another example, the master VCO may generate an output signal with an expected frequency of 80 GHz, which may then be frequency down-scaled in frequency divider 110A by a factor of 42 and then down-scaled again in frequency divider 110B by a factor of 64; Paragraph [0024] Line 7-16). 

Regarding claim 22, Trotta teaches a system, wherein 
the self-test oscillator [108] is coupled to one or more of:
the input node (The node couples with the divider 110A); and
a control signal generated based on the received frequency-divided local oscillation signal (The VCO-derived output of the master front end 102 is then down-scaled again by a second constant in frequency divider 110B to produce a second down-scaled signal that is related to the frequency of the master front end's VCO and that is used as the master VCO reference Paragraph [0024] Line 1-7); and

Regarding claim 23, Trotta teaches a system, comprising: 
a frequency divider [110A] coupled to the local oscillator [108] (Figure 2A), which, in operation, receives the local oscillation signal and generates the frequency-divided local oscillation signal (The resulting VCO output signal is amplified by transmit amplifier 240 and transmitted by antenna 252. The output signal of the VCO 108 is also fed to a frequency divider 110A, where the VCO output signal is scaled down in frequency by a first constant and is provided as a respective VCO-derived output of each front end 102 and 104; Paragraph [0023] Line 6-11; Figure 2).

Regarding claim 24, Trotta teaches a system, comprising: 
a phase-locked loop [116] including the self-test oscillator, the divider [110C] and a comparator [224], wherein the comparator [224] is coupled to the input node and to an output of the divider and the self-test oscillator is coupled to an output of the comparator [224] (FIG. 2A shows an embodiment using a master PLL circuit that includes a frequency divider circuit 110C; Paragraph [0021] Line 3-5).

Regarding claim 25, Trotta teaches a system, comprising one or more of (claim does not require all the elements as it recites one or more): 
a filter [218] coupled between the comparator and the self-test oscillator (Referring again to FIG. 2A, in the master PLL circuit 116, the master VCO reference signal is scaled down Paragraph [0027] Line 1-5);
a delay circuit coupled between the input node and the comparator;
a lock detector [116], which, in operation, generates a signal indicative of a lock condition of the phase-locked loop;
a variable-gain amplifier [150] coupled between the self-test oscillator and the test-signal output node;
a power detector, which, in operation, generates a signal indicative of a power level of the receiver self-test signal; and
control circuitry, which, in operation, generates one or more signals to control generation of the receiver self-test signal.

Regarding claim 26, Trotta teaches a system, comprising one or more of:
a frequency counter coupled to the input node and to an output of the divider, wherein the frequency counter, in operation, generates a signal indicative of a frequency of the receiver self-test signal;
a variable-gain amplifier [150] coupled between the self-test oscillator and the test-signal output node (The master VCO reference signal is provided to the slave PLL circuit 112 after being amplified by amplifier 150; Paragraph [0019] Line 13-14; claim does not require all the elements as it recites one or more);
a power detector, which, in operation, generates a signal indicative of a power level of the receiver self-test signal; and
control circuitry, which, in operation, generates one or more signals to control generation of the receiver self-test signal.

Regarding claim 28, Trotta teaches a system, comprising:
a radio-frequency receiver [Figure 1, 2] including the local oscillator [108] and a test signal input node (The node where the local oscillator is connected) coupled to the test signal output node (a VCO 108 or other Variable Frequency Oscillator (VFO) as the front end's LO; Paragraph [0016] Line 8-9; Each front end 102 and 104 also generates a VCO-derived output signal (a local oscillator signal) having a frequency that can be modified by a VCO control signal; Paragraph [0019] Line 1-3). 

Regarding claim 29, Trotta teaches a system, wherein 
the radio-frequency receiver is an automotive radar receiver, which, in operation, receives an echo signal from an object at a distance from a vehicle (a system and method for synchronizing multiple oscillators for use in an RF transceiver system such as an FMCW radar system or a phased array beamforming system. Further embodiments may be applied to other RF transmitter/receiver systems that require reduced frequency signaling to synchronize multiple oscillators for use in, for example, remote sensing, airport security screening, high-speed data links, high-speed wireless local area networks, and broadband Internet access systems; Paragraph [0015] Line 2-10).

Regarding claim 35, Trotta teaches a circuit, comprising:
a delay circuit [Inside the PLL 116] coupled between the output of the first frequency divider [110A] and an input of the input comparator [224] of the PLL [116] (The system additionally includes a respective slave PLL circuit coupled to at least one slave satellite and configured to control an output frequency of the slave VCO in accordance with a phase-delayed master VCO reference signal; Paragraph [0006] Line 9-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Trotta ‘784 A1 in view of Dehlink et al. (Hereinafter “Dehlink”) in the US Patent Application Publication Number 20160077196 A1.

Regarding claim 27, Trotta fails to teach system, wherein a Microwave/Millimeter-wave Monolithic Integrated Circuit on a Printed Circuit Board (PCB) and at least one coupler coupling the test-signal output node to a radio-frequency receiver input node: wherein said at least one coupler is hosted on said Printed Circuit Board externally of said Microwave/Millimeter-wave Monolithic Integrated Circuit; or is hosted internally of said Microwave/Millimeter-wave Monolithic Integrated Circuit.

a Microwave/Millimeter-wave Monolithic Integrated Circuit on a Printed Circuit Board (PCB) and at least one coupler coupling the test-signal output node to a radio-frequency receiver input node: wherein said at least one coupler is hosted on said Printed Circuit Board externally of said Microwave/Millimeter-wave Monolithic Integrated Circuit (On-board couplers 124, 128 permit the coupling of the on-board generated test signals into the receiver RF and LO paths; Paragraph [0024] Line 22-24); or is hosted internally of said Microwave/Millimeter-wave Monolithic Integrated Circuit (the integrated circuit 101 may be implemented as a monolithic microwave integrated circuit (MMIC). In some embodiments, the integrated circuit may be fabricated using compound semiconductors, CMOS- or SiGe-BiCMOS technologies; Paragraph [0015] Line 1-5). The purpose of doing so is to provide inexpensive and reliable radio frequency wave system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Trotta in view of Dehlink, because Dehlink teaches to include a Microwave/Millimeter-wave Monolithic Integrated Circuit on a Printed Circuit Board (PCB) provides inexpensive and reliable radio frequency wave system.

Claims 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Trotta ‘784 A1 in view of  Dykema et al. (Hereinafter “Dykema”) in the US Patent Number US 6091343 A.

Regarding claim 30, Trotta fails to teach a system, comprising a test flag generator which, in operation, generates a test flag signal when: both the local oscillation signal and the self-test oscillation signal oscillate at expected frequencies; or the self-test oscillation signal is locked in frequency with the local oscillation signal.
Dykema teaches a trainable transmitter capable of learning all the variations of signals used in Europe for remotely controlling garage door opening systems as well as other devices that may be remotely controlled in response to an RF signal (column 3 Line 17-21), wherein 
a test flag generator which, in operation, generates a test flag signal when: both the local oscillation signal and the self-test oscillation signal oscillate at expected frequencies; or the self-test oscillation signal is locked in frequency with the local oscillation signal (If controller 110 determines in step 335 that it has generated a reference signal corresponding to each frequency stored in the frequency table, it checks in step 345 whether the data flag has been set (discussed below). If the data flag has not been set, controller 110 determines in step 349 whether it has scanned through each of the frequencies identified in the frequency table a predetermined number of times. For example, the trainable transmitter may be configured to scan through the entire list of frequencies in the frequency table twenty times before determining that no signal is present to which the device may be trained. If there are scans left to perform, controller 110 gets the next frequency from the table in step 337 and returns to steps 323-329 to detect the presence of data. If there are no scans left to perform, controller 110 signals user interface 120 to indicate to the user that training was unsuccessful and then controller 110 enters a low-power sleep state until it subsequently detects the actuation of a switch (step 351); Column 12 Line 51-67; Only one limitation needs to be meet as the claim recites “or”: “the self-test oscillation signal is locked in frequency with the local oscillation signal” as the reference 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Trotta in view of Dykema, because Dykema teaches to provide test flag generator sweeps the entire selected band at much smaller incremental steps of frequency to identify the precise frequency at which the maximum peak values were detected (Column 13 Line 38-42). 

Regarding claim 31, Trotta teaches a device (a system and method for synchronizing multiple oscillators using reduced frequency signaling; Paragraph [0001] Line 3-4;  FIG. 1 shows an embodiment RF transceiver system; Paragraph [0016] Line 1), comprising:
a local oscillator which, in operation, generates a local oscillation signal (a VCO 108 or other Variable Frequency Oscillator (VFO) as the front end's LO; Paragraph [0016] Line 8-9; Each front end 102 and 104 also generates a VCO-derived output signal (a local oscillator signal) having a frequency that can be modified by a VCO control signal; Paragraph [0019] Line 1-3);
	a first frequency divider [110A] which, in operation, frequency divides the local oscillation signal, generating a first frequency-divided signal (The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to Paragraph [0019] Line 3-7; Figure 1; The resulting VCO output signal is amplified by transmit amplifier 240 and transmitted by antenna 252. The output signal of the VCO 108 is also fed to a frequency divider 110A, where the VCO output signal is scaled down in frequency by a first constant and is provided as a respective VCO-derived output of each front end 102 and 104; Paragraph [0023] Line 6-11; Figure 2);
self-test signal generation circuitry [116] [110] which, in operation, generates a self-test oscillation signal (The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal; Paragraph [0019] Line 3-7; Figure 1; The resulting VCO output signal is amplified by transmit amplifier 240 and transmitted by antenna 252. The output signal of the VCO 108 is also fed to a frequency divider 110A, where the VCO output signal is scaled down in frequency by a first constant and is provided as a respective VCO-derived output of each front end 102 and 104; Paragraph [0023] Line 6-11; Figure 2), the generating of the self-test oscillation signal including one or more of:
generating the self-test oscillation signal based on the first frequency-divided signal (The VCO-derived output of the master front end 102 is down-scaled in frequency by a constant in frequency divider 110 to produce a down-scaled signal that is related to the frequency of the master front end's VCO 102 and that is used as a master VCO reference signal; Paragraph [0019] Line 3-7; Figure 1; The resulting VCO output signal is amplified by transmit amplifier 240 and transmitted by antenna 252. The output signal of the VCO 108 is also fed to a frequency divider 110A, where the VCO output signal is scaled down in frequency by a first constant and is Paragraph [0023] Line 6-11; Figure 2);; and
monitoring generation of the self-test oscillation signal using the first frequency-divided signal (The PLL detector 224 outputs an error signal that is either a phase difference or a frequency difference between the VCO-derived signal and the oscillating reference signal. In the embodiment of FIG. 2A, the PLL calculates this error signal using the reference-clocked output of the ADC 120A. In other embodiments, the PLL detector 224 calculates the error signal by comparing the VCO-derived signal that is output from ADC 120A with an output of the reference oscillator 124 that has been band-pass filtered and digitized by an ADC; Paragraph [0024] Line 4-13); and
Trotta fails to teach a system, comprising a test flag generator which, in operation, generates a test flag signal when: both the local oscillation signal and the self-test oscillation signal oscillate at expected frequencies; or the self-test oscillation signal is locked in frequency with the local oscillation signal.
Dykema teaches a trainable transmitter capable of learning all the variations of signals used in Europe for remotely controlling garage door opening systems as well as other devices that may be remotely controlled in response to an RF signal (column 3 Line 17-21), wherein 
a test flag generator which, in operation, generates a test flag signal when: both the local oscillation signal and the self-test oscillation signal oscillate at expected frequencies; or the self-test oscillation signal is locked in frequency with the local oscillation signal (If controller 110 determines in step 335 that it has generated a reference signal corresponding to each frequency stored in the frequency table, it checks in step 345 whether the data flag has been set (discussed below). If the data flag has not been set, controller 110 determines in step 349 Column 12 Line 51-67; Only one limitation needs to be meet as the claim recites “or”: “the self-test oscillation signal is locked in frequency with the local oscillation signal” as the reference discloses, “If controller 110 determines in step 335 that it has generated a reference signal corresponding to each frequency stored in the frequency table, it checks in step 345 whether the data flag has been set”. A flag signal is set when the reference signal is generated with a specific frequency). The purpose of doing so is to sweep the entire selected band at much smaller incremental steps of frequency to identify the precise frequency at which the maximum peak values were detected. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Trotta in view of Dykema, because Dykema teaches to provide test flag generator sweeps the entire selected band at much smaller incremental steps of frequency to identify the precise frequency at which the maximum peak values were detected (Column 13 Line 38-42). 

Regarding claim 32, Trotta teaches a device, wherein 
the self-test signal generation circuitry includes a second oscillator [108] which, in operation, generates a second oscillation signal, and wherein generating the second oscillation signal includes one or more of:
controlling the second oscillator [108] based on the first frequency-divided signal
(The VCO-derived output of the master front end 102 is then down-scaled again by a second constant in frequency divider 110B to produce a second down-scaled signal that is related to the frequency of the master front end's VCO and that is used as the master VCO reference signal. In an embodiment, this master VCO reference signal has a frequency of approximately 30 MHz; Paragraph [0024] Line 1-7); and
monitoring the generation of the second oscillating signal using the first frequency-divided signal (The master VCO reference signal tracks the frequency and modulation of the FMCW-modulated VCO output signal of the master front end 102; Paragraph [0025] Line 1-3).

Regarding claim 33, Trotta teaches a device, wherein 
the local oscillation signal is set based on a first coarse tuning signal and a first fine-tuning signal (The VCO control signal of the master front end 102 is provided by a master PLL circuit 116. The master PLL circuit 116 receives the master VCO reference signal and tunes the master front end's VCO by generating the VCO control signal in accordance with the output of a reference oscillator 124; Paragraph [0020] Line 1-6; Figure 1; In each front end 102 and 104, the VCO 108 also generates a VCO output signal having a frequency that can be modified by a VCO control signal in accordance with the VCO' s tuning characteristic; Paragraph [0023] Line 1-4; Figure 2); and
the self-test oscillation signal is set based on the first coarse tuning signal and a second fine-tuning signal (The VCO-derived output of the master front end 102 is then down-Paragraph [0024] Line 1-16).

Regarding claim 34, Trotta teaches a device, 
comprising a phase-locked loop circuit [116] having: an output oscillator [124]; an input comparator [224] and a loop divider [110C] between said output oscillator [124] and said input comparator [224] (FIG. 2A shows an embodiment using a master PLL circuit that includes a frequency divider circuit 110C; Paragraph [0021] Line 3-5; Figure 2A), and wherein generating the self-test oscillation signal includes:
supplying the first frequency-divided signal to the input comparator of the PLL circuit (The PLL detector 224 outputs an error signal that is either a phase difference or a frequency difference between the VCO-derived signal and the oscillating reference signal. In the embodiment of FIG. 2A, the PLL calculates this error signal using the reference-clocked output of the ADC 120A. In other embodiments, the PLL detector 224 calculates the error signal by comparing the VCO-derived signal that is output from ADC 120A with an output of the Paragraph [0024] Line 4-13; In FIG. 2A, in the master PLL circuit 116, the master VCO reference signal is scaled down in frequency again by a third constant in frequency divider 110C and then the output is passed to a Band-Pass Filter (BPF) 218 and then to an ADC 120A. In the embodiment of FIG. 2A, a reference oscillator 124 provides an oscillating reference signal that is used as a reference clock for the ADC 120A. The reference oscillator 124 may include a crystal oscillator or any other stable electronic oscillator; Paragraph [0027] Line 1-9); and
varying a frequency of the self-test oscillation signal by selectively varying a division factor of said loop divider of the PLL circuit (As a first example, the master VCO may generate an output signal with an expected frequency of 60 GHz, which may then be frequency down-scaled in frequency divider 110A by a factor of 32 and then down-scaled again in frequency divider 110B by a factor of 64. As another example, the master VCO may generate an output signal with an expected frequency of 80 GHz, which may then be frequency down-scaled in frequency divider 110A by a factor of 42 and then down-scaled again in frequency divider 110B by a factor of 64; Paragraph [0024] Line 7-16). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/NASIMA MONSUR/Primary Examiner, Art Unit 2866